EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments

2.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under 35 U.S.C. § 103(a) have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103(a) have been withdrawn.

Allowable Subject Matter

3.	Claims 1-7, 9-16, and 18-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Wolfson (US PGPub./Pat. 20080191864) teaches an interactive training system capable of generating continuous feedback for physical therapy and training applications based on capturing and analyzing the movement of a user on an interactive surface. The training system captures sophisticated input such as the entire areas in contact with the interactive surface, center of gravity, pressure distribution, velocity, acceleration, direction, orientation etc. The training system also captures and/or calculates and/or estimates the position of a body part while in the air, not touching the interactive surface, and also while sensor input is unavailable. The training system can also provide alerts for predefined events such as a fall or the beginning of a fall.

Ghassabian (US PGPub./Pat. 20070188472) teaches a data input system having a keypad defining a plurality of keys, each key contains at least one symbol of a group of symbols. The group of symbols is divided into subgroups each having at least one of alphabetical symbols, numeric symbols, and command symbols, where each subgroup is associated with at least a portion of a user's finger. A finger recognition system is in communication with at least one key, where the key has at least a first symbol from a first subgroup and at least a second symbol from a second subgroup, The finger recognition system is configured to recognize the portion of the user's finger when the finger interacts with the key so as to select the symbol on the key, corresponding to the subgroup associated with the portion of the user's finger.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a muti-input device including 

“…gesture recognition to recognize a gesture and select a displayed object with the recognized gesture…
gesture and voice command operations include utilizing the voice recognition to insert and display text corresponding to the recognized speech within the displayed object.” (Claim 1; Claim 10 and 19 are similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628